Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 01/18/2022 is acknowledged and has been entered.
	Claim 1 has been amended. Claim 5 has been cancelled.

3.	Claims 1-4 and 6-20 have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 10/21/2021.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


7.	Claims 1-4 and 6-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (WO 2018/098376, published on May 31, 2018).
	Claims 1-4 and 6-20 are herein drawn to a pharmaceutically effective non-aqueous composition comprising particles: wherein a plurality of the particles in the composition are suspended in an organic solvent carrier and comprise at least one antibody or a fragment thereof, wherein each particle that comprises at least one antibody or a fragment thereof has less than about 10% internal void space and greater than about 70% antibody or fragment thereof by weight; wherein: the particles have less than about 3% aggregation of the antibody or fragment thereof; and the concentration of the antibody or fragment thereof in the composition is from about 400 mg/mL to about 650 mg/ml.
	Coffman et al. teach a composition comprising a medium and particles comprising a first therapeutic agent, wherein the pharmaceutical composition has a viscosity from 0.27 to 200 cP and a concentration of the first therapeutic agent from 0.5 to 1000 mg/ml or wherein the pharmaceutical composition comprises particles comprising the therapeutic agent in dry form, wherein the first therapeutic agent is an antibody, wherein the medium is an organic solvent; see entire document, e.g. claims 258-268, pages 1-7.
For claim 3, Coffman et al. teach the size of the particle; see page 5.
For claim 4, Coffman et al. teach that a residual moisture content of less than 3 wt% was achieved; see page 30.
For claims 6-8, Coffman et al. teach that the particles may exhibit a porosity from about 0 to 10%; see page 14-lines 24-26 and page 15-line 32.
	For claim 11, Coffman et al. teach wherein the medium further comprises a carbohydrate, a pH adjusting agent, a salt, or a chelator; see 272.
	Although Coffman et al. do not expressly state the particles have greater than about 70% or 80% of antibody; however, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior 
	Given that Coffman et al. teach high concentrations of the antibody; hence the claimed invention as a whole is prima facie obvious absence unexpected results.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Coffman et al. teach that the particles may exhibit a porosity from about 0 to 10%; see page 14-lines 24-26 and page 15-line 32.
	The instant specification teaches that cross-sections of typical particles of the disclosure indicate an absence of pores (substantially free from any internal void spaces) and low particle porosity; see [0187] of the published application.
	Thus, a porosity from about 0 to 10% of Coffman et al. meets the limitation of the instant claimed less than about 10% internal void space.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9.	Claims 1-4 and 6-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 1,1077,059. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4 and 6-20 are herein drawn to a pharmaceutically effective non-aqueous composition comprising particles: wherein a plurality of the particles in the composition are suspended in an organic solvent carrier and comprise at least one antibody or a fragment thereof, wherein each particle that comprises at least one antibody or a fragment thereof has less than about 10% internal void space and greater than about 70% antibody or fragment thereof by weight; wherein: the particles have less than about 3% aggregation of the antibody or fragment thereof; and the concentration of the antibody or fragment thereof in the composition is from about 400 mg/mL to about 650 mg/ml.
Claims 1-17 of U.S. Patent No. 1,1077,059 are drawn to a method of forming particles, the method comprising: providing droplets comprising an aqueous first liquid and an antibody or fragment thereof, wherein the droplets are formed by electrospray;  contacting the droplets with an organic solvent, wherein the droplets float or do not float on the organic solvent;  and allowing the droplets to dry, thereby forming the particles, 
In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of U.S. Patent No. 1,1077,059.  The particles claimed in the claims of the patent are the same as the instantly claimed particles.

The Applicant’s arguments:
Claims 1-17 of U.S. Patent No. 11,077,059 are drawn to a method of forming particles.
Claims 1-17 of U.S. Patent No. 11,077,059 do not recite, or otherwise teach or suggest, any of the following elements of Applicant’s amended claim 1: each particle that comprises at least one antibody or a fragment thereof has greater than about 70% antibody or fragment thereof by weight; each particle that comprises at least one antibody or a fragment thereof has less than about 10% internal void space; the particles have less than about 3% aggregation of the antibody or fragment thereof.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Claim 4 of U.S. Patent No. 1,1077,059 teaches the particles have a mass loading of 70% of the antibody or fragment thereof.
U.S. Patent No. 1,1077,059 teaches the particles may exhibit a porosity from about 0 to 10% (see col. 26-lines 35-38); thus, it is inherent that the particles in the claimed method of U.S. Patent No. 1,1077,059 comprises a porosity from about 0 to 10%.
U.S. Patent No. 1,1077,059 teaches the particles provides less than 3% in aggregation (see col. 27-lines 44-50); thus, it is inherent that the particles in the claimed method of U.S. Patent No. 1,1077,059 have less than 3% in aggregation.

10.	Claims 1-4 and 6-20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 17/351937. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:

	Claims 1-18 of copending Application No. 17/351937 are drawn to a particle comprising at least one therapeutic biologic, wherein the particle comprises less than about 25% internal void space and the circularity of the particle is from about 0.80 to about 1.00, and the particle has a diameter of about 0.1 to about 100µm, wherein the therapeutic biologic is an antibody or a fragment thereof, wherein the particle has greater than about 70% antibody or a fragment thereof by weight.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The Applicant’s arguments:
Claims 1-18 of co-pending Application No. 17/351,937 do not recite, or otherwise teach or suggest, any of the following elements of Applicant’s amended claim 1: pharmaceutically effective non-aqueous composition comprising particles, wherein a plurality of the particles in the composition are suspended in an organic solvent carrier; the particles have less than about 3% aggregation of the antibody or fragment thereof; the concentration of the antibody or fragment thereof in the composition is from about 400 mg/mL to about 650 mg/mL.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The co-pending Application No. 17/351,937 teaches the particles in the composition are suspended in ethyl acetate; see Example 8. Thus, it is inherent that the particles in the claims of the co-pending Application are suspended in ethyl acetate.

	The co-pending Application No. 17/351,937 teaches that the concentration of the therapeutic biologic in the composition is typically of about 400 mg/mL to about 650 mg/mL; see [0196]. Thus, it is inherent that the concentration of the claimed antibody in the co-pending Application is about 400 mg/mL to about 650 mg/mL.

11.	Claims 1-4 and 6-20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 75 and 77-144 of copending Application No. 17/058339. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-4 and 6-20 are herein drawn to a pharmaceutically effective non-aqueous composition comprising particles: wherein a plurality of the particles in the composition are suspended in an organic solvent carrier and comprise at least one antibody or a fragment thereof, wherein each particle that comprises at least one antibody or a fragment thereof has less than about 10% internal void space and greater than about 70% antibody or fragment thereof by weight; wherein: the particles have less than about 3% aggregation of the antibody or fragment thereof; and the concentration of the antibody or fragment thereof in the composition is from about 400 mg/mL to about 650 mg/ml.
	Claims 75 and 77-144 of copending Application No. 17/058339 are drawn to a composition comprising a suspension comprising a non-aqueous liquid and particles comprising a first therapeutic or diagnostic agent, wherein the first therapeutic or diagnostic agent has 0.5 to 1.0 activity per unit, wherein the particles have less than 10% aggregation of the first diagnostic or therapeutic agent, wherein the first therapeutic or diagnostic agent is an antibody, wherein the suspension has a concentration of the first therapeutic or diagnostic agent from 0.0001 to 1000 mg/mL
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The Applicant’s arguments:


Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The co-pending Application No. 17/058,339 teaches that the particles may exhibit a porosity from about 0 to 10%; see [0105]. Thus, it is inherent that the particles in the claims of the co-pending Application comprises a porosity from about 0 to 10%.

Conclusion
12.	No claim is allowed.

13.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642